                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

UNITED STATES OF AMERICA                            )
                                                    )
                Plaintiff,                          )
                                                    )
       v.                                           ) Case No.: 18-00047-01-CR-W-DGK
                                                    ) Date: March 4, 2020
JEREMY BUSH,                                        )
                                                    )
                Defendant.                          )

                                      MINUTE SHEET

HONORABLE Greg Kays presiding at Kansas City, Missouri.
====================================================================
Nature of Proceeding: Sentencing
Time: 1:31 p.m. – 1:43 p.m.
Plaintiff by: Adam Caine
Defendant by: Bob Kuchar
Probation: Paul Sedler

Comments:

Parties appear as indicated above. Defendant in person. Defendant’s objections to the PSI are
sustained. Sentencing recommendations are presented by counsel. Defendant is accorded
allocution.

Defendant is sentenced to the custody of the Bureau of Prisons for 30 months as to Count 1, to be
served consecutive to any outstanding sentences. Supervised release of 3 years as to Count 1.
MPA of $100.00 imposed. Defendant advised of right to appeal. Defendant continued in
custody.




Court Reporter: Judy Moore                                 Courtroom Deputy: Tracy Strodtman




            Case 4:18-cr-00047-DGK Document 56 Filed 03/06/20 Page 1 of 1
